Opinion Per Curiam.
PER CURIAM:
This case involves a challenge by the New York Public Service Commission and various gas distributors to the FPC’s so-called Chandeleur policy, under which producers are permitted to use some of their offshore natural gas for their own refining and other processes.
In its opinion No. 727, issued on April 17, 1975, the Commission, pursuant to Chandeleur, granted certificate applications permitting sequestration of offshore gas for the producers’ own use. The certificates were, however, conditioned to limit the percentage of offshore gas reserves which could be sequestered to twenty percent. Additional conditions were also imposed. The producers ultimately rejected the certificates.
In light of this development, we believe the case no longer presents a continuing controversy. Consequently, it is dismissed as moot.

So ordered.